DLD-231                                            NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 18-2104
                                       ___________

                       IN RE: EVARISTO SERRANO VARGAS,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3-17-cv-00801)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 7, 2018
              Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                               (Opinion filed: June 12, 2018)
                                        _________

                                         OPINION*
                                         _________


PER CURIAM

       Evaristo Serrano Vargas filed a petition for writ of mandamus requesting that we

direct the District Court to rule on a petition that he had filed pursuant to 28 U.S.C. §

2241. The District Court has since ruled on Serrano Vargas’s § 2241 petition. In light of

the District Court’s action, the question Serrano Vargas presented is no longer a live




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
controversy, so we will dismiss his mandamus petition as moot. See, e.g., Lusardi v.

Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992).




                                           2